Case 1:21-cv-01717-NYW Document 1-1 Filed 06/23/21 USDC Colorado Page 1 of 12




              Exhibit A
Case 1:21-cv-01717-NYW Document 1-1 Filed 06/23/21 USDC Colorado Page 2 of 12



 DISTRICT COURT, CITY AND
 COUNTY OF DENVER, COLORADO
 Court Address: 1437 Bannock St.
                Denver, CO 80202
 Phone No.:     720-865-8612                      DATE FILED: May 27, 2021 6:58 PM
                                                  FILING ID: EA450A62F1A3B
                                                  CASE NUMBER: 2021CV31068
 PLAINTIFFS: GREGORY SAUL and TAMMY
 TUCKER SAUL

 v.

 DEFENDANTS: ECOLAB INC.

                                                  🞁COURT USE ONLY🞁
 David R. Shoop
 Thomas S. Alch                            Case No.: 2021CV31068
 Shoop │ APLC
 9701 Wilshire Blvd., Suite 950            Div.:203
 Beverly Hills, CA 90212
 Phone: (310) 620-9533
 Fax: (310) 620-6330
 (Pro Hac Vice Applications Pending)

 Evan R. Hoffman
 Thornton Law Firm, LLP
 9595 Wilshire Boulevard, Suite 900
 Beverly Hills, CA 90212
 Phone: (310) 282-8676
 Fax: (310) 388-5316
 (Pro Hac Vice Applications Pending)

 Sam Cannon, # 46132
 Joanna M. Frederick, # 52931
 Edith Jordan # 55305
 Attorneys for Plaintiffs
 The Law Office of Sam Cannon
 320 Maple St., # 115,
 Fort Collins, CO 80521
 Tel: (970) 471-7170
 Fax: (970) 360-2684
 sam@cannonlaw.com
 joanna@cannonlaw.com
 edith@cannonlaw.com

                     AMENDED COMPLAINT AND JURY DEMAND




                                       1
Case 1:21-cv-01717-NYW Document 1-1 Filed 06/23/21 USDC Colorado Page 3 of 12




        PLAINTIFFS, GREGORY SAUL and TAMMY TUCKER SAUL, through counsel, submit
 the following Amended Complaint and Jury Demand:


                                  GENERAL ALLEGATIONS
 1.     Plaintiffs Gregory Saul and Tammy Tucker Saul (collectively referred to as “Plaintiffs”) are
 residents of Peyton, Colorado in the County of El Paso, Colorado.

 2.     At all times pertinent to this action, Defendant Ecolab Inc. (Ecolab) was a non-resident-
 foreign corporation formed in Delaware authorized to do business in the State of Colorado, with a
 principal place of business in St. Paul, Minnesota. Ecolab Inc. may be served in Colorado at CT
 Corporation System, 7700 E. Arapahoe Road, Suite 220, Centennial, Colorado 80112.

 3.     Since Ecolab is a non-resident of Colorado and conduct business throughout the State of
 Colorado, any county designated by Plaintiffs is proper for venue pursuant to C.R.C.P. 98(c).
 Plaintiffs designate the District Court of the County of Denver, Colorado for venue.

 4.     Gregory Saul (Plaintiff Gregory Saul or Mr. Saul) was employed by a company called
 Crossmark, which was upon information and belief was requested by Sam’s West dba Sam’s Club to
 clean and disinfect the juicing machine at Sam’s West, Inc. dba Sam’s Club in Colorado Springs,
 Colorado. Mr. Saul was not an employee of Sam’s West, Inc. dba Sam’s Club.

 5.     Ecolab Inc. provided Sam’s Club with a cleaning product (“Subject Product”) that was used
 to clean the orange juicing machine. Ecolab conducted monthly audits of the store and provided
 product and maintenance support.

 6.     On April 4, 2019, during an Ecolab Inc. audit, the Ecolab Inc. technician informed Mr. Saul
 that two (2) cases of the Subject Product were expired and needed to be discarded. The Ecolab Inc.
 technician instructed Mr. Saul to pour the Subject Product down the drain.

 7.     Mr. Saul then proceeded to cut open one of the boxes containing the Subject Product. The
 fumes emanating from the box were so toxic smelling that Mr. Saul was unable to breath. Mr. Saul
 placed the boxes containing the Subject Product into trash bag(s) to quickly transport them from the
 room and discard them.



                                                  2
Case 1:21-cv-01717-NYW Document 1-1 Filed 06/23/21 USDC Colorado Page 4 of 12




 8.        As Mr. Saul was carrying the trash bag(s), the Subject Product flowed from the bags over Mr.
 Saul’s left leg causing third degree burns that required skin grafting surgery. Mr. Saul also sustained
 lung damage as a result of this contact with the Subject Product.

 9.        Ecolab failed to provide instructions for the maintenance, handling and/or disposal of the
 Subject Product. Following the injury to Mr. Saul, said Defendant also failed to post the Safety Data
 Sheet for the Subject Product setting forth the specific instructions to dispose of the product.

                               First Claim for Relief Against Ecolab Inc.

                                        (Strict Product Liability)

 10.       Plaintiffs incorporate in this the First Claim for Relief all the allegations as fully set forth
 herein.

 11.       Ecolab is a product manufacturer and seller within the meaning of the Colorado Product
 Liability Act, C.R.S. §13-21-401 et seq.

 12.       Ecolab manufactured, distributed and/or sold the Subject Product that caused severe and
 extensive injuries to Mr. Saul. The Subject Product that was the source of Mr. Saul’s injuries is a
 product within the meaning of the Act.

 13.       Ecolab knew and intended that the Subject Product would be used without inspection for
 defects therein or in any of its ingredients, including but not limited to chemicals, and without
 knowledge of the hazards involved in such use.

 14.       Plaintiffs are informed and believe, and thereupon allege, that at all times herein mentioned,
 that Ecolab was engaged in the business of, amongst other things, formulating, researching,
 developing, manufacturing, fabricating, designing, producing, creating, modifying, labeling,
 assembling, testing, distributing, leasing, buying, selling, supplying, inspecting, servicing, repairing,
 marketing, promoting, warranting, re-branding, manufacturing for others, packaging, providing use
 instructions and warnings for and advertising the Subject Product referenced hereinabove and, as
 such, are strictly liable in tort for the defects and deficiencies herein discussed which caused injury
 to Plaintiff Gregory Saul as alleged herein.



                                                      3
Case 1:21-cv-01717-NYW Document 1-1 Filed 06/23/21 USDC Colorado Page 5 of 12




 15.    Plaintiffs are informed and believes, and thereon allege, that at all times herein mentioned,
 the Subject Product was defective and dangerous, both in warning, manufacture and in design,
 thereby rendering the subject substance unsafe for its intended use, maintenance and handling and
 that the defects were a direct and proximate cause of injury to Plaintiff Gregory Saul herein.

 16.    The product defect existed in the Subject Product at the time it left the possession of the
 Ecolab. Said product did, in fact, cause personal injuries, including those described to Plaintiff
 Gregory Saul herein while being used in a reasonably foreseeable manner, thereby rendering the
 same defective, unsafe, and dangerous for its intended use.

 17.    At all times mentioned herein, the Subject Product failed to perform as safely as an ordinary
 consumer would expect when used in an intended or reasonably foreseeable manner, and/or the risk
 of danger inherent in its design outweighed the benefits of said substance and products.

 18.    At all times mentioned herein, the foreseeable use of the Subject Product involved a
 substantial danger not readily recognizable to an ordinary user, consumer, or bystander, including
 Plaintiff Gregory Saul herein, but which danger was known or knowable to Ecolab, who failed to
 adequately warn and provide appropriate and sufficient use instructions regarding the Subject
 Product. Ecolab knew or should have known about the serious defects and risks associated with the
 Subject Product prior to the time Plaintiff Gregory Saul was severely injured by the Subject Product,
 including the actual level of risk and failure to communicate adverse events similar to the injuries
 suffered by Plaintiff Gregory Saul.

 19.    At the times and places mentioned herein, Ecolab, knew or should have known at the time
 said Subject Product left Ecolab’s possession, that said product was defective in design, warning and
 manufacture, that it did not meet users’ and ordinary consumers’ reasonable expectations for safety
 when used in a reasonable foreseeable manner, and was dangerous, defective, unfit and unsafe for its
 intended use and that said condition was likely to fail catastrophically as described at length
 hereinabove, when used and handled in a foreseeable manner, and not properly and adequately tested
 or inspected.




                                                  4
Case 1:21-cv-01717-NYW Document 1-1 Filed 06/23/21 USDC Colorado Page 6 of 12




 20.     Plaintiffs are informed and believe, and upon such information and belief allege that, the
 Subject Product had associated deficits, risks and defects, its lack of sufficient warnings and/or use
 instructions, and those additional items enumerated herein above

 21.     These associated deficits, risks and defects were known or knowable by Ecolab via the use
 and employ of scientific knowledge available at the time of design, manufacture, testing and
 distribution of the Subject Product.

 22.     Plaintiffs herein allege that the associated risks, deficits, and defects of the Subject Product
 presented a substantial danger to users of the product and that ordinary consumers would not have
 recognized or otherwise anticipated these associated risks.

 23.     Ecolab further failed to warn of the potential risks and hazards associated with the Subject
 Product when used in a way that was reasonably foreseeable to Ecolab. Any warnings provided were
 inadequate, defective and inappropriate. Moreover, this lack of sufficient use instructions and/or
 warnings was a substantial factor in causing Plaintiff Gregory Saul’s injuries and damages.

 24.     At the times and places mentioned herein, Ecolab knew or should have known at the time the
 Subject Product left Ecolab’s possession, that said product was defective in its warnings, design and
 manufacture, likely to perform unsafely in a manner unanticipated by a prudent user, and having
 such knowledge, Ecolab, should have used reasonable care to warn, or give adequate use instructions
 and warning of the Subject Product’s defects and deficits in design and characteristics.

 25.     At all times and places mentioned herein, Ecolab failed to use reasonable care to warn, give
 adequate use instructions or warnings to provide facts describing the Subject Product’s dangerous
 propensities to those whom they could expect to use the product or be endangered by its handling,
 and such deficits and defects as illustrated hereinabove were a substantial factor in causing Plaintiff
 Gregory Saul’s harm. The foreseeable risks of catastrophic failure associated with the ingredients,
 mixture and chemicals contained in the Subject Product outweigh the benefits associated with the
 Subject Product.

 26.     As a direct and proximate result of the conduct of Ecolab, Plaintiff Gregory Saul was
 severely injured as described herein and suffered severe and permanent physical and emotional
 injuries as set forth herein.


                                                    5
Case 1:21-cv-01717-NYW Document 1-1 Filed 06/23/21 USDC Colorado Page 7 of 12




 27.    As a direct and proximate result of the aforesaid conduct of Ecolab, Plaintiff Gregory Saul
 has suffered permanent injuries to his person, body and health, all to his general damage in an
 amount in excess of the minimum jurisdictional limits of the above-entitled court.

 28.    As a direct and proximate result of the aforesaid conduct of Ecolab, Plaintiffs have incurred
 liability for physicians, surgeons, nurses, hospital care, medicine, hospitals, surgeries, and other
 medical treatment. The true and exact amount of Plaintiff Gregory Saul’s medical expenses is
 currently unknown to Plaintiffs and Plaintiffs pray leave to amend this Complaint accordingly when
 the true and exact amount thereof is ascertained.

 29.    As a further direct and proximate result of the conduct of Ecolab, Plaintiff Gregory Saul will
 be required to and will seek additional future medical care and assistance for treatment of his injuries
 and will thereby incur additional medical and other related expenses for care of his injuries. The true
 and exact amount of his future medical expenses is unknown to Plaintiffs at this time and Plaintiffs
 pray leave to amend this Complaint accordingly when the true and exact amount thereof is
 ascertained.

 30.    As a further direct and proximate result of the conduct of Ecolab, Plaintiff Gregory Saul was
 rendered sore, disabled, and disordered, both internally and externally and suffered, among other
 things, permanent burn injuries, the need for skin grafting surgery, lung damage, emotional distress,
 pain, discomfort, and anxiety. The exact nature and extent of said injuries are not known to
 Plaintiffs, who will pray for leave of the Court to insert the same when they are ascertained.
 Plaintiffs do not at this time know the exact duration or permanence of said injuries, but are
 informed and believe, and thereon allege, that some of the said injuries are reasonably certain to be
 permanent in character.

 31.    Prior to the occurrence of this incident, Plaintiff Gregory Saul was an able-bodied individual,
 but since said accident Plaintiff Gregory Saul is informed and believes, and thereon alleges, that he
 will be permanently incapacitated to a significant extent and unable to perform certain types of work
 activities and other activities related to his career, all to Plaintiff Gregory Saul’s damages in an
 amount which is at present unascertained. Plaintiffs will pray leave of Court to show the total
 amount of loss of earnings capacity at the time of trial.




                                                    6
Case 1:21-cv-01717-NYW Document 1-1 Filed 06/23/21 USDC Colorado Page 8 of 12




 32.     Because Ecolab manufactured and sold the defective and dangerous Subject Product, which
 was the source of the Plaintiff Gregory Saul’s injuries and losses, Ecolab is strictly liable to the
 Plaintiffs for the harm caused by the Subject Product.

                            Second Claim for Relief Against Ecolab Inc.

                                              (Negligence)

 33.     Plaintiffs incorporate by reference all prior paragraphs of this Complaint as though fully set
 forth herein.

 34.     At all times herein mentioned, Ecolab, was and is engaged in the business of formulating,
 researching, developing, manufacturing, fabricating, designing, producing, creating, modifying,
 labeling, assembling, testing, distributing, leasing, buying, selling, supplying, inspecting, servicing,
 repairing, marketing, promoting, warranting, re-branding, manufacturing for others, packaging,
 providing use instructions and warnings for and advertising the Subject Product.

 35.     Ecolab had a duty to exercise due care in formulating, researching, developing,
 manufacturing, fabricating, designing, producing, creating, modifying, labeling, assembling, testing,
 distributing, leasing, buying, selling, supplying, inspecting, servicing, repairing, marketing,
 promoting, warranting, re-branding, manufacturing for others, packaging, providing use instructions
 and warnings for and advertising the Subject Product, and Defendant Ecolab breached said duty of
 due care.

 36.     At all times herein mentioned, Ecolab was negligent and careless in formulating, researching,
 developing, manufacturing, fabricating, designing, producing, creating, modifying, labeling,
 assembling, testing, distributing, leasing, buying, selling, supplying, inspecting, servicing, repairing,
 marketing, promoting, warranting, re-branding, manufacturing for others, packaging, providing use
 instructions and warnings for and advertising the Subject Product such that the Subject Product
 caused personal injuries to Plaintiff Gregory Saul herein, while being handled in a manner that was
 reasonably foreseeable, thereby rendering the Subject Product unsafe and dangerous for its intended
 and described usage.

 37.     Ecolab knew, or in the exercise of due care should have known, that the failure to exercise
 due care in the formulating, researching, developing, manufacturing, fabricating, designing,


                                                    7
Case 1:21-cv-01717-NYW Document 1-1 Filed 06/23/21 USDC Colorado Page 9 of 12




 producing, creating, modifying, labeling, assembling, testing, distributing, leasing, buying, selling,
 supplying, inspecting, servicing, repairing, marketing, promoting, warranting, re-branding,
 manufacturing for others, packaging, providing use instructions and warnings for and advertising the
 Subject Product would cause, or would foreseeably result in, harm to intended and foreseeable users
 and bystanders including Plaintiff Gregory Saul herein.

 38.     Specifically, and without limitation, Ecolab was negligent in the formulating, researching,
 developing, manufacturing, fabricating, designing, producing, creating, modifying, labeling,
 assembling, testing, distributing, leasing, buying, selling, supplying, inspecting, servicing, repairing,
 marketing, promoting, warranting, re-branding, manufacturing for others, packaging, providing use
 instructions and warnings for and advertising the Subject Product in that they failed to ensure that
 the Subject Product would be handled, transported and disposed of safely and without harm to
 Plaintiff Gregory Saul and Ecolab further failed to provide sufficient warnings and use instructions
 that would have served to prevent the subject injuries and damages above-described.

 39.     A manufacturer/seller/distributor of a product is under a duty to exercise reasonable care in
 its design and creation so that it can be safely used and handled as intended by its buyer/consumer.
 This duty extends to all persons within the range of potential danger. At all times and places
 mentioned herein, Ecolab, and each of them, owed a duty to Plaintiff Gregory Saul to exercise
 reasonable care in its design and testing and instruction so that the Subject Product could be safely
 used, transported and disposed of as intended. Defendant Ecolab were engaged in the business of
 designing, manufacturing, testing, warning, instructing, assembling, distributing, selling and
 otherwise placing into the stream of commerce, the Subject Product, for sale, use and handling by
 members of the general public, and as such Defendant Ecolab, owed the general public and Plaintiff
 Gregory Saul a duty to produce, design, test, manufacture, create, assemble, distribute, sell and
 otherwise place into the stream of commerce products that are safe in their intended and foreseeable
 use and free from defect.

 40.     That at all times mentioned herein, Ecolab, and each of them, engaged in the business of
 designing, manufacturing, assembling, testing, inspecting, distributing, promoting, warning,
 instructing, and selling for cleaning certain products, including the Subject Product, which were sold
 with knowledge that same would be purchased and used and handled without inspection of defects.



                                                    8
Case 1:21-cv-01717-NYW Document 1-1 Filed 06/23/21 USDC Colorado Page 10 of 12




 41.    At all times and places mentioned herein, Ecolab was engaged in the business of designing,
 marketing, testing, instructing and otherwise placing into the stream of commerce the cleaning
 product for sale, use and handling by members of the general public, and as such Ecolab, owed the
 general public a duty to design, market, promote and otherwise place into the stream of commerce
 products that are safe in their intended and foreseeable use.

 42.    At all times and places mentioned herein, Ecolab negligently produced, manufactured,
 assembled, designed, tested, warned, instructed, distributed, marketed and sold the Subject Product
 in a defective and dangerous condition as described at length, hereinabove.

 43.    Ecolab, breached its duty to the public and Plaintiff Gregory Saul by failing to design,
 assemble, test, manufacture, provide sufficient warnings and use instructions for, the Subject Product
 so as to avoid its unsafe and hazardous operational and handling characteristics and safety defects,
 amongst others.

 44.    As a direct and proximate result of the negligence of Ecolab, as set forth above, Plaintiff
 Gregory Saul was severely burned as above described and suffered severe and permanent physical
 and emotional injuries, including damages to his lungs.

 45.    As a direct and proximate result of the aforesaid conduct of Ecolab, Plaintiff Gregory Saul
 has suffered permanent injuries to his person, body and health, all to his general damage in an
 amount in excess of the minimum jurisdictional limits of the above-entitled court.

 46.    As a direct and proximate result of the aforesaid conduct of Ecolab, Plaintiff has incurred
 liability for physicians, surgeons, nurses, hospital care, medicine, hospices, X-rays, surgery and other
 medical treatment. The true and exact amount of his medical expenses is currently unknown to
 Plaintiffs and Plaintiffs pray leave to amend this Complaint accordingly when the true and exact
 amount thereof is ascertained.

 47.    As a further direct and proximate result of the negligence of Ecolab, Plaintiff Gregory Saul
 will be required to and will seek additional future medical care and surgeries for treatment of his
 injuries and will thereby incur additional medical and other related expenses for care of his injuries.
 The true and exact amount of his future medical expenses is unknown to Plaintiff at this time and




                                                    9
Case 1:21-cv-01717-NYW Document 1-1 Filed 06/23/21 USDC Colorado Page 11 of 12




 Plaintiff prays leave to amend this Complaint accordingly when the true and exact amount thereof is
 ascertained.

 48.     As a further direct and proximate result of the negligence of Ecolab, Plaintiff was rendered
 sore, disabled, and disordered, both internally and externally and suffered, among other things, third
 degree burn injuries and skin grafting surgery, damage to his lungs, emotional distress, pain,
 discomfort, and anxiety. The exact nature and extent of said injuries are not known to the Plaintiff,
 who will pray for leave of the Court to insert the same when they are ascertained. Plaintiff does not
 at this time know the exact duration or permanence of said injuries, but is informed and believes, and
 thereon alleges, that some of the said injuries are reasonably certain to be permanent in character.

 49.     Prior to the occurrence of this accident, Plaintiff Gregory Saul was an able-bodied individual,
 but since said accident Plaintiff is informed and believes, and thereon alleges, that he will be
 permanently incapacitated to a significant extent and unable to perform certain types of work
 activities and other activities, all to Plaintiffs damages in an amount which is at present
 unascertained. Plaintiffs will pray leave of Court to show the total amount of his loss of earnings
 capacity at the time of trial.

                             Third Claim for Relief Against Ecolab Inc.

                                        (Loss of Consortium)

 50.     Plaintiffs incorporate by reference all prior paragraphs of this Complaint as though fully set
 forth herein.

 51.     At all times mentioned, Tammy Tucker Saul and Gregory Saul, were married and are wife
 and husband.

 52.     As a direct and proximate result of the aforementioned conduct of Ecolab, and the resultant
 injuries to Plaintiff, Gregory Saul, Plaintiff, Tammy Tucker Saul, has suffered and is reasonably
 certain to suffer in the future, the loss of love, comfort, companionship, affection, society, solace,
 moral support, and physical assistance in the operation and maintenance of the home, causing
 damages to be proven at the time of trial.




                                                   10
Case 1:21-cv-01717-NYW Document 1-1 Filed 06/23/21 USDC Colorado Page 12 of 12




         WHEREFORE, Plaintiffs request that judgment be entered in favor of Plaintiffs and against
 Defendants, in an amount to fairly and reasonably compensate Plaintiffs for Plaintiffs’ injuries,
 damages, and losses as set forth above; for court costs; for expert witness fees; for statutory interest
 from the date the causes of action accrued or as otherwise permitted under Colorado law; and for
 such other and further relief as this Court deems just and proper.

 Dated this 27th day of May, 2021.

                         PLAINTIFFS DEMAND A TRIAL BY JURY OF SIX


                                                         Cannon Law
                                                         Original with signatures on file at the office
                                                         of Cannon Law

                                                        By: /s/ Joanna M. Frederick
                                                            Joanna M. Frederick


 Plaintiffs’ Address:

 Gregory Saul and Tammy Tucker Saul
 12374 Pine Valley Circle
 Peyton, Colorado 80831




                                                   11
